Citation Nr: 0333028	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-14 271	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for entitlement to Department of Veterans 
Affairs (VA) benefits.  




ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 decision of the Manila, 
Philippines, VA Regional Office (RO).  The RO determined the 
appellant still did not meet the basic eligibility 
requirements for entitlement to VA benefits, which the Board 
also earlier had concluded in an August 1997 decision.


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Army of the United States 
(AUS), or the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.  


CONCLUSION OF LAW

The appellant is not a "veteran" for purposes of entitlement 
to VA benefits.  38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the appellant previously 
filed a claim for VA benefits and the claim was denied by the 
Board in August 1997 on the basis that he was not a veteran.  
The Board pointed out that a person claiming entitlement to 
VA benefits must qualify as a claimant by submitting evidence 
of service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If such evidence is not received, VA will request 
verification of service from the service department.  38 
C.F.R. § 3.203(c).  One who has not provided evidence of 
valid military service, such as the appellant in this case, 
never attains the status of claimant.  Consequently, VA is 
not obliged to assist him in developing facts pertinent to 
his contentions. Aguilar, supra.  

As also indicated by the Board in its August 1997 decision, 
the term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service in the Regular Philippine Scouts is 
included for pension and compensation benefits.  38 C.F.R. 
§ 3.8(a).  Service as a Philippine Scout in the Regular Army 
inducted between October 6, 1945, and June 30, 1947, 
inclusive, and in the Commonwealth Army of the Philippines 
from and after the dates and hours when called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941, is included for compensation benefits.  
Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits.  38 C.F.R. § 3.8(c) and 
(d). 

At the time of the Board's August 1997 decision, the 
appellant had filed a variety of documents that were 
insufficient to demonstrate service because they were not 
issued by a United States service department and did not 
contain necessary information deemed accurate.  38 C.F.R. 
§ 3.203.  The U.S. Army Reserve Personnel Center and, on 
several occasions, the National Personnel Records Center 
(NPRC) had certified that the appellant had no recognizable 
military service.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by the 
appellant, such as a DD Form 214, certificate of release or 
discharge form active duty, or an original certification of 
discharge, without verification from the appropriate service 
department if the evidence (1) is a document issued by a 
United States service department; (2) the document contains 
the necessary information regarding length, time and 
character of service, and (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  Additionally, any document submitted to establish 
a creditable period of wartime service for pension 
entitlement may be accepted without verification if the 
document (or other evidence) shows (1) service of four months 
or more; or (2) discharge for disability incurred in the line 
of duty; or (3) ninety days of creditable service based on 
records from a service department, such as hospitalization 
for ninety days for a line-of-duty disability.  38 C.F.R. 
§ 3.203. 

In sum, the Board found as of August 1997 that: 

On the basis of all the evidence of 
record, there was no demonstration of 
valid military service.  There did not 
appear to be any additional evidence 
which would in our view warrant VA again 
asking the service department to verify 
military service.  Sarmiento v. Brown, 7 
Vet. App. 80 (1994).  The Board concluded 
that inasmuch as the service department's 
verification of service was binding on 
VA, the appellant was not a "veteran" 
for VA purposes.  

The appellant more recently filed another claim for VA 
benefits, but the RO denied his claim because there still was 
no probative evidence of record-that is, since the Board's 
August 1997 decision, establishing his status as a veteran.

As to reopening in a case, as here, where an appellant has 
not shown he is a veteran of the armed services, he has the 
initial burden of establishing this and, unless and until he 
does, the laws administered by the Secretary and the 
resources of VA are not applicable or available.  Designation 
as a veteran bestows certain procedural advantages and 
evidentiary benefits which are unavailable to nonveteran 
claimants, including the "duty to assist" and the benefit 
of the doubt doctrine.  Similarly, the evidentiary thresholds 
inherent in the concept of what constitutes the requisite 
"new and material" evidence required to reopen a previously 
disallowed claim are relaxed by virtue of their application 
to veterans and other eligible claimants.  Thus, it follows 
that establishing such veteran status must satisfy the 
preponderance of the evidence standard common in civil and 
administrative litigation.  Lauran v. West, Vet. App. 80, 85-
86 (1998).  So new and material evidence is not required when 
an appellant, after a prior final disallowance, again seeks 
to establish status as a veteran.  Rather, neither the duty 
to assist nor the doctrine of favorable resolution of doubt 
are applicable and the appellant must establish by the 
preponderance of the evidence that he is a veteran.  

In this case, the appellant has submitted duplicate copies of 
documents that were previously on file and either considered 
or specifically discussed in the prior Board decision in 
August 1997.  So nothing substantively has changed since that 
decision.

The additional evidence submitted since that August 1997 
decision consists of three copies of a document dated 
December 12, 1947, indicating the appellant was discharged 
from military service at the convenience of the government.  
However, this document was clearly issued by the Phillipine 
Government and, thus, does not demonstrate that he had 
recognizable military service with the United States.  

The appellant also submitted a document dated January 10, 
1950, indicating that his claim for arrears in pay had been 
approved.  But this document also was clearly issued by the 
Philippine Government and, thus, does not demonstrate that he 
had recognizable military service with the United States.  

The appellant also has submitted another document dated June 
14, 1985, from the NPRC indicating that he was a member of 
the regular army of the United States of America from 
December 9, 1941, until August 22, 1947, and was given an 
honorable discharge.  However, this document is a poor 
photocopy that does not reflect all of its contents.  It is 
insufficient to establish the appellant's status as a veteran 
in light of other subsequent documents from the NPRC dated 
after June 1985 and which specifically found that he did not 
have recognizable military service.  Moreover, he also 
submitted a new document from the NPRC dated February 6, 
2001, stating that he had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  

Thus, despite the questionable June 1985 document, the 
preponderance of the evidence simply fails to demonstrate 
that the appellant had recognizable military service for the 
purpose of establishing his status as a veteran.  

Lastly, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became effective November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

Nothing in the VCAA or enabling regulations, however, 
reflects an intent to overrule the holding of the Court in 
Laruan, supra, that the duty to assist does not attach until 
the status of being a veteran is established.  Moreover, 
under the enabling regulations, for the VCAA to be applicable 
VA must receive a substantially complete application for 
benefits.  38 C.F.R. § 3.159(b) and (c) (2003).  A 
substantially complete application is one which includes 
sufficient service information for VA to verify the claimed 
service, if applicable.  38 C.F.R. § 3.159(a)(3) (2003).  
This has not been done in this case.  

Accordingly, even under the enabling VCAA regulations the 
appellant has not submitted a substantially complete 
application and the VCAA is inapplicable.  




ORDER

Inasmuch as the appellant has not met the basic eligibility 
requirements for entitlement to VA benefits, the benefit 
sought on appeal is denied. 



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



